Title: New York Ratifying Convention. Third Speech of July 15, [15 July 1788]
From: Hamilton, Alexander,Livingston, Gilbert
To: 


[Poughkeepsie, New York, July 15, 1788]
Ham[ilton]—extremely sorry Lan[sing] cannot see the matter as he does—has this consolation, that they have done all they could to conciliate—heartily wishes the matter may be postponed till tomorrow—gent[lemen] have men[tione]d the breach of the Confed[eratio]n—considers the clause of amend[ment]s in it only going to the mode of govt—people may alter their govt—Mot[io]n that the committee rise—
